IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DOWNINGTOWN AREA SCHOOL                  : No. 62 MAL 2016
DISTRICT                                 :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Commonwealth Court
                                         :
                                         :
CHESTER COUNTY BOARD OF                  :
ASSESSMENT APPEALS                       :
                                         :
                                         :
           v.                            :
                                         :
                                         :
LTK ASSOCIATES, LP                       :
                                         :
                                         :
PETITION OF: LTK ASSOCIATES LP           :
(WALGREEN EASTERN CO., INC.,             :
TENANT) ("WALGREENS") AND SCP            :
2001A-CSF-67 LLC (LIONVILLE CVS,         :
INC., TENANT) ("CVS")                    :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.